PEARSON, Judge
(dissenting in part).
I would affirm the judgment because I find from the record that claimed errors, aside from the unmeritorious contention concerning the speedy trial rule, were only in connection with appellant’s defense of entrapment. The facts testified to by the appellant as a witness in his own behalf do not, in my view, constitute entrapment as defined in State v. Liptak, Fla.1973, 277 So.2d 19. Therefore, the claimed errors were harmless.
I agree that the portion of the sentence for possession should be stricken.